         Case 4:19-cv-00544-RCC Document 13 Filed 01/31/20 Page 1 of 2



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7 43 Danbury Road, 3rd Floor
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9 Facsimile: (203) 653-3424
10
   Attorneys for Plaintiffs,
11 Debbie Bowling
12
13                         UNITED STATES DISTRICT COURT

14                                FOR THE DISTRICT OF ARIZONA

15
16                                              Case No.: 4:19-cv-00544-RCC
     Debbie Bowling,
17                                              STIPULATION OF DISMISSAL
18                       Plaintiff,
19          vs.
20 Midland Credit Management, Inc.,
21
                         Defendant.
22
23
24
25
26
27
28
     4:19-cv-00544-RCC                                          STIPULATION OF DISMISSAL
         Case 4:19-cv-00544-RCC Document 13 Filed 01/31/20 Page 2 of 2



 1                                STIPULATION OF DISMISSAL
 2
            The parties to the above-entitled action, pursuant to FRCP 41(a)(1)(ii), hereby
 3
     stipulate that the above-captioned action is hereby dismissed in its entirety with
 4
     prejudice and with each side to bear its own attorneys’ fees and costs.
 5
 6
 7
      Plaintiff                              Defendant
 8
      __/s/ Trinette G. Kent                 __/s/ Brett B. Larsen
 9
      TRINETTE G. KENT                       BRETT B. LARSEN
10
      Lemberg Law, LLC                       Hinshaw & Culbertson LLP
11    3219 E Camelback Road, #588            2375 East Camelback Rd, Suite 750
      Phoenix, AZ 85018                      Phoenix, AZ 85016
12
      tkent@lemberglaw.com                   BLarsen@hinshawlaw.com
13    Attorney for Plaintiff                 Attorney for Defendant
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     4:19-cv-00544-RCC                        -2-                    STIPULATION OF DISMISSAL
